                                        Case 3:19-cv-07320-WHA Document 37 Filed 07/08/20 Page 1 of 2




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                   UNITED STATES DISTRICT COURT

                                  7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   PATRICIA CRISCO, et al.,
                                  11                   Plaintiffs,                            No. C 19-07320 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   FOREMOST INSURANCE COMPANY                             ORDER RE STIPULATION TO SET
                                       GRAND RAPIDS, MICHIGAN, and                            BRIEFING SCHEDULE
                                  14   FOREMOST PROPERTY AND
                                       CASUALTY INSURANCE COMPANY,
                                  15
                                                       Defendants.
                                  16
                                  17
                                  18         By stipulation, the parties request a briefing schedule to guide prospective motions for

                                  19   partial summary judgment limited to purely legal, insurance coverage issues. Early resolution

                                  20   of the legal issues, the parties agree, would be in the best interest of the elderly plaintiffs

                                  21   displaced by fire damage to their mobile homes — the insured property at issue here — during

                                  22   the 2017 Sonoma Complex fires.

                                  23         The parties propose plaintiff bring one motion followed by defendants’ opposition and an

                                  24   additional motion from defendants “addressing the insurance coverage issue raised by

                                  25   [p]laintiffs’ motion” (Dkt. No. 35) (emphasis added). Briefing would extend into September,

                                  26   defendants having the final reply, followed by a hearing “as early as possible” within the

                                  27   month of September. The parties would then have the remaining discovery and dispositive

                                  28   motion deadlines extended by a month and a half.
                                        Case 3:19-cv-07320-WHA Document 37 Filed 07/08/20 Page 2 of 2




                                   1         While the parties are free to bring early Rule 56 motions, partial or not, the proposed

                                   2   schedule will not be blessed. The parties need not bring two separate, fully-briefed motions on

                                   3   the same insurance coverage issues, particularly given that such motions would be limited to

                                   4   purely legal issues and leave open the possibility of further dispositive motions. Given that the

                                   5   parties agree that early resolution of the contemplated legal issues is in plaintiffs’ best interest,

                                   6   plaintiffs should bring their motion as soon as they see fit. Plaintiffs’ motion will be heard on

                                   7   the standard 35-day track.

                                   8         Similarly, that the parties agree that early resolution of this action is in plaintiffs’ best

                                   9   interest urges against extending the remaining deadlines due to the proposed motion practice.

                                  10   In Landis v. North American Co., 299 U.S. 248, 255 (1936), the Supreme Court cautioned that

                                  11   “if there is even a fair possibility that [a] stay . . . will work damage to some one else,” the

                                  12   party seeking the stay “must make out a clear case of hardship or inequity.” See also Lockyer
Northern District of California
 United States District Court




                                  13   v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005). Neither side makes a showing of

                                  14   hardship or inequity here. Being required to defend a suit, without more, does not constitute a

                                  15   clear case of hardship or inequity to justify a stay. Ibid. If plaintiffs file their motion within

                                  16   the next two weeks, the contemplated legal issues will be resolved by the end of August. Even

                                  17   if the action continues into September, any discovery taken in the meantime will likely aid the

                                  18   early settlement of plaintiffs’ claims.

                                  19         For the reasons stated herein, the stipulation is DENIED.

                                  20
                                  21        IT IS SO ORDERED.

                                  22
                                  23   Dated: July 8, 2020.

                                  24

                                  25
                                                                                                 WILLIAM ALSUP
                                  26                                                             UNITED STATES DISTRICT JUDGE
                                  27
                                  28
                                                                                         2
